Citation Nr: 0210362	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  95-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a myofascial syndrome.


REPRESENTATION

Appellant represented by:	Armed Forces Services Corp.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran performed active service from January 1977 to 
August 1984, August to December 1991, and September to 
December 1994 (during which he served with the 10th Mountain 
Division in Haiti in support of Operation Uphold Democracy 
from October to November 1994).  This matter comes to the 
Board of Veterans' Appeals (Board) from an August 1995 
decision by the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO), which denied service connection for 
painful joints.


FINDING OF FACT

The veteran has a myofascial syndrome which began during his 
period of active service in Haiti from October to November 
1994.


CONCLUSION OF LAW

A myofascial syndrome was incurred during the veteran's 
active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in law during the 
pendency of this appeal with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107) (West Supp. 2001)).  VA has recently issued final 
regulations to implement the statutory changes.  See 66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, as the 
benefit sought on appeal is granted, there is no prejudice to 
the veteran in adjudicating his claim without further 
discussion of VCAA.  Bernard v Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

A March 1994 service quadrennial examination is the last 
service medical record available prior to the veteran's 
service beginning in September 1994.  At that time, a 
clinical evaluation of the musculoskeletal system was 
negative, although the veteran noted that he had a 
prescription from his doctor for Tylenol for a back spasm.  

The service medical records for the veteran's period of 
service from September to December 1994 are incomplete.  The 
service medical records that are available show that he 
injured his leg in October 1994, after of having served in 
Haiti for about 20 days.  The doctor's orders state that the 
veteran was temporarily limited in work due to a leg injury.  
His condition was stable and he was prescribed Tylenol.  One 
day later, he was discharged from treatment and returned to 
duty, to follow up for treatment as needed.  

He complained of foot rash, nasal drip, frequent stools, and 
difficulty sleeping after returning from Haiti in November 
1994.  Another document indicates that in November 1994 he 
was taking malaria prevention medication, was having "fever, 
night sweats, or yellow jaundice" (in the words of the form 
he completed), had "rash, skin infection, or sores," had a 
"cough or sinus infection," had "stomach or abdominal 
pain, nausea, diarrhea or bloody bowel movements," and had 
"recurring thoughts or bad dreams about [his] experiences in 
Haiti or any difficulty sleeping."  On a November 1994 
report of medical history, he wrote that "I have frequent 
fever or/and sweats since being stationed at Port-au-Prince 
Haiti.  I have also had abdominal pains and diarrhea during 
the last three weeks.  I have trouble sleeping due to my 
recurring thoughts about Haiti."  In a checklist of 
symptoms, he answered "no" to the question whether he had 
now or ever had swollen or painful joints.  Clinical 
evaluation at a November 1994 release-from-active-duty 
examination was entirely negative except for scars and 
refractive error of the eyes.  The veteran's history of 
complaints and treatment while in Haiti was not acknowledged 
on the clinical evaluation form.  

In February 1995, the veteran applied for service-connected 
disability benefits for "painful joints throughout the 
body."  This was the first time he had ever applied for 
service-connected disability benefits.  

During an April 1995 VA general medical examination, the 
veteran complained of pain in all joints.  The physician 
conducted a neurological and orthopedic physical examination.  
The diagnoses were joint pain, multiple joints, found only in 
the knees at present, especially the left knee, 
patellofemoral syndrome diagnosed, and diffuse muscle and 
tendon aches and pains, evident in the shoulder girdles, 
lateral insertions of the hamstrings, and the Achilles 
tendons.  On examination, the examiner did not find that the 
veteran's condition fell into any of the normal arthritic 
types of diseases.  There was more of a diffuse, regional 
myofascitis noted, and anterior patellofemoral syndrome, 
greater on the left than the right.  In the examiner's view, 
this may have been a reaction to the veteran's flu 
immunization, which was given in Haiti before he left, in the 
middle part of November, and his symptoms occurred within 30 
days of receiving that injection.  The examiner did not 
believe that any other immunization procedure, given 3 to 4 
months earlier, could have caused the problems.  

In November 1995, an RO medical officer observed that the 
only abnormality on various laboratory testing was a lipemic 
condition, which he determined clearly had no relation to the 
veteran's active service from September to December 1994.

In June 1996, the same RO medical officer concluded that a 
chronic condition manifested by painful joints was not 
supported by evidence of record in the veteran's service 
medical records.  His apparent reasoning was that, at the 
time of his discharge, his urinalysis was normal, hematology 
was normal, and the clinical evaluation was noncontributory.  
(The Board notes parenthetically that the service medical 
records were then less complete than they are currently.)  

On thorough September 1997 VA medical examination, including 
X-ray studies, laboratory tests, physical examination of the 
veteran, and extensive review of the claims file, the 
examiner asserted that he could not establish a diagnosis.  
He opined that the veteran had some type of peculiar 
myofascial syndrome.  He acknowledged the negative antibody 
tests, but still recommended a rheumatology consultation.  In 
the examiners view, certainly from an etiological standpoint, 
the syndrome had its onset during the veteran's time in Haiti 
in 1994.  He could not make any relationship of this syndrome 
to flu shots or anything else.  He elaborated that the flu 
shots may well be related, but that this was not established.  
He asserted that the service medical records of the veteran's 
time in Haiti should be obtained, as these would certainly 
document the onset of the veteran's condition.  

In July 2001, a fellow serviceman wrote in a sworn and 
notarized statement that he witnessed the veteran being taken 
from his unit in Haiti to a medical station where he was 
given a leg injection.  He indicated that he accompanied the 
veteran while in the medical tent and noted the pain he was 
in while the medics were treating him on a gurney.  He wrote 
that the veteran was released to a limited duty in Haiti. 

In November 2001, a VA physician was requested to render an 
opinion as to whether the veteran had Reiter's syndrome.  He 
indicated that the veteran had possible Reiter's syndrome, 
which may or may not be chronic Reiter's, and that the 
veteran's dysentery and painful joints during his time in 
Haiti may have been related to Reiter's syndrome.  In so 
finding, he acknowledged that serologic work-up was negative.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes). See also, Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (there is no basis 
for a grant of service connection for a disability absent 
medical evidence that the veteran presently has a chronic 
disability which had its onset or is otherwise related to 
service).  See also, Hickson v. West, 12 Vet. App. 247 
(1999).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant seeks 
VA benefits, and the evidence is in relative equipoise, the 
law dictates that he or she shall prevail).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Mere suspicion 
or doubt as to the truth of any statements submitted, as 
distinguished from impeachment or contradiction by evidence 
or known facts, is not justifiable basis for denying the 
application of the reasonable doubt doctrine if the entire, 
complete record otherwise warrants invoking this doctrine.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102).

III.  Analysis

The Board finds most persuasive in this case the September 
1997 VA medical examiner's opinion that the veteran's' 
myofascial syndrome certainly began during service, and that 
the missing service medical records would certainly show 
this.  That medical opinion was based on a thorough physical 
examination and extensive work-up, and a thorough review of 
the claims file after further development of the evidence had 
been conducted by the RO following the April 1995 VA 
examination.  The April 1995 VA examiner similarly believed 
that the condition may have been related to service, but he 
had less evidence to rely on and he was less certain in his 
conclusion.  The May 2001 follow-up opinion that the veteran 
may have Reiter's syndrome related to service, presumably 
from a physician with expertise on such matters, reinforces 
the impression that the September 1997 VA examiner's opinion 
is well outside of the realm of pure speculation and remote 
possibility, and is instead within the range of probability.  
See 38 C.F.R. § 3.102.  Whatever the etiology, it appears at 
least as likely as not that this veteran's myofascial 
syndrome began during service.  

ORDER

Service connection for a myofascial syndrome is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

